﻿139.	The general debate at the start of the Assembly session is of special importance again this year not only because of the statements made in this hall, which attract the attention of the world public, but also because of the opportunity that the presence of a great number of members of government provides for informal contacts on some of the burning issues in world affairs. I emphasize this aspect because it is perhaps more urgent than ever that these opportunities be used with good will and imagination. In my expectations for this General Assembly, this has been a primary consideration. Therefore I am happy that the Secretary-General also has stressed it in his report this year on the work of the Organization.
140.	I should like first of all to congratulate you, Mr. President, on your election to preside over this Assembly. You have played an important part in the noble efforts of your country to promote understanding between East and West and between North and South. You are thus eminently qualified for the high office with which you have been entrusted.
141.	Next I wish to welcome the Republic of Djibouti— our new neighbour in this hall—and the Socialist Republic of Viet Nam, whose admission we have strongly and actively supported. We all know the central position of that country in South-East Asia, and we are looking forward to the constructive contribution it can make to the work of this Organization.
142.	The United Nations was conceived during the Second World War by nations upon which the war had inflicted unprecedented sufferings and which were now determined that in the future law should replace power in international relations, and conflicts between States should be settled by political and legal procedures, not by military means. Since then certain factors in international developments have reduced the applicability of classic power politics. The explosive development of means of communication now compels every State, big or small, to consider carefully the impact of its actions on world opinion. In this context the existence of the United Nations as a forum for international debate, at the same time reflecting and influencing world public opinion, is extremely important.
143.	Three crucial issues in southern Africa are again before us this year in the United Nations.
144.	It is the earnest hope of the Danish Government that a free, independent Zimbabwe will emerge in a very short time. Denmark welcomes the proposals for a peaceful settlement in Zimbabwe which the United Kingdom recently put forward with the support of the United States. Denmark whole-heartedly associates itself with the objectives of this plan. .The proposals probably represent the last opportunity for a peaceful solution. We note with satisfaction that initial steps to carry out a peaceful settlement are now being taken within the framework of this Organization. Together with the other members of the European Community, we have expressed our support for a peaceful solution. We are firmly convinced that such a solution would be in the best interests, first and foremost, of Zimbabwe but also of the countries and peoples in that region working hard for their development. Denmark has, together with the other Nordic countries, expressed its readiness to assist, within the framework of the United Nations, in the implementation of a peaceful solution.
145.	The Danish Government also supports the activity now in progress aiming at a peaceful settlement of the question of Namibia. In this connexion, too, we are ready to offer our services within the framework of this Organization so as to facilitate a peaceful transition.
146.	South Africa insists on maintaining its apartheid system. It is deeply disturbing that South Africa cannot see the writing on the wall. Denmark is taking an active part in two regional studies on how increased pressure can be brought to bear on South Africa by wider economic measures and a binding arms embargo. These studies are being carried out by the nine members of the European Community and by the five Nordic countries. Denmark's policy in this respect has been stated on many occasions. The important task before us now is to agree on realistic measures which would be effective and enjoy wide international support. From this General Assembly the message to South Africa must be clear, as the representative of the United Kingdom said a while ago. South Africa faces a choice. South Africa is the one to choose between peaceful and violent change. South Africa has no other choice. Change is inevitable. South Africa has the means to bring about a change which is long overdue and indeed indispensable. This change, if it is to be achieved peacefully, must occur swiftly.
147.	We have just learned about the tragic death of yet another victim of South African policy, Mr. Biko, an outstanding champion of non-violence. How many new victims must lose their lives before South Africa feels compelled to abandon this abhorrent policy?
148.	As to the tragic conflict in the Middle East, the European Community has tried to offer positive contributions to the peace process. The declaration of the nine European Heads of Government of 29 June this year stressed the need for all parties to show flexibility and to work in a spirit of co-operation. As the President of the Council of the Community said yesterday, we remain convinced that a peace settlement should be based on Security Council resolutions 242 (1967) and 338(1973). It is not through acquisition of territory by force that the security of the region can be assured. Security must be based on commitments to peace by all the parties concerned with a view to establishing truly peaceful relations.
149.	We underline the need for Israel to end the territorial occupation which it has maintained since 1967.
150.	We also underline that the Arab side should be prepared to recognize the right of Israel to live in peace within secure and recognized boundaries.
151.	A solution to the conflict is only possible if it takes into account the need of the Palestinian people for a homeland. The Palestinians, for their part, must agree to live in peace with Israel.
152.	We consider it most important that all parties refrain from measures which would make the ongoing peace efforts still more difficult. We have therefore expressed our concern about recent Israeli steps to legalize new settlements in the occupied territories.
153.	It is our sincere hope that the ongoing efforts to bring the parties involved to the negotiating table will soon succeed. The Palestinians should be secured participation in the negotiations in a manner to be worked out in consultation with all the parties concerned.
154.	In recent years, United Nations efforts to give effect to the human rights provisions of the Charter have concentrated on economic and social rights.
155.	The Danish Government welcomes this development, which underlines the close interrelationship between the work to secure respect for human rights and the establishment of a new international economic order. In Denmark we have tried to contribute actively to the promotion of economic and social human rights. This is borne out by our assistance for many years to developing countries, and by our attitude in the North-South dialogue.
156.	However, the strengthening of economic and social human rights should go hand in hand with the efforts of the Organization and of Member States to attain respect for civil and political rights.
157.	At the focus of the attention of the Danish Government and of Danish public opinion are the many violations of the integrity of the individual that are taking place in many countries in all parts of the world—in all parts of the world. I have in mind particularly acts such as torture, the inhuman or degrading treatment of prisoners, the summary execution of political opponents and the many violations of other fundamental human rights, such as persecution on ideological, political or religious grounds. These violations are taking place, overtly or covertly, in spite of the fact that all the States Members of the United Nations have undertaken to promote, in collaboration with the United Nations, the respect for and observance of human rights.
158.	Such violations, wherever they occur, are to be condemned. The fundamental principle of respect for the individual, which is a corner-stone of the United Nations Charter and a condition for lasting peace and security, must hold a much more prominent place in the consciousness of all Governments and all peoples.
159.	Again, at this General Assembly, Denmark will, therefore, join in efforts to ensure that all people, without discrimination of any kind, enjoy all human rights, and that all States, regardless of their political system, recognize and respect these rights. In our view, the international protection of human rights can best be achieved by legally binding treaties and appropriate international control. We hope, therefore, that all the United Nations human rights instruments will not only be universally adhered to, but also abided by in a manner conducive to general progress towards the realization of the humanitarian goals of the United Nations Charter. Violations of human rights are not only internal matters, but problems of legitimate international concern.
160.	We warmly welcome any realistic effort to combat international terrorism. World-wide co-operation in this field is essential. Denmark, like a number of other Member States of this Organization, has already acceded to several important international conventions aimed at preventing and punishing various forms of terrorism. It is our hope that the Ad Hoc Committee on the Drafting of an International Convention against the Taking of Hostages, established at the last session of the General Assembly, will be able to produce a result that can obtain general support. We respect the valuable contribution to the prevention of terrorism made each time a government resists the pressure of terrorists.
161.	The development of military technology and the stockpile of nuclear arms of enormous destructive capacity have made ruthless military pursuit, of the great-Power interests of earlier times in all parts of the world impossible. They have not, however, ruled out the possibility of a nuclear catastrophe nor the recourse to arms to settle regional disputes.
162.	Almost 10 years ago the parties to the non- proliferation Treaty solemnly undertook to halt the nuclear arms race at an early date and to proceed to nuclear disarmament. Since then, we have seen what almost looks like a race against time between diplomacy and military technology, a race in which the odds, I am sorry to say, are against the negotiators. Against this background, we take some comfort in the recent news about progress in the SALT talks. In contrast to many words and simplistic campaigning against the armaments race, these talks, the SALT talks, based as they are on the necessity of maintaining a military balance while negotiating, represent a realistic and constructive peace policy.
163.	The special session on disarmament, which is to meet next year, should serve as a much needed catalyst for ongoing arms control and disarmament negotiations at the global, regional and bilateral levels, and should inspire each and every country, whether big or small, allied or non- aligned, nuclear or non-nuclear, to make realistic contributions towards the attainment of our ultimate goal: general and complete disarmament covering both nuclear and conventional arms, under strict and effective international control.
164.	The special session will inevitably focus public attention on the intolerable burden which massive arms expenditure places on the economic, social and scientific development of nations. Substantial progress in the field of disarmament could release, for more constructive use, vast material and human resources which are now being absorbed for military purposes. Therefore, we support the Swedish proposal for a thorough United Nations study which would deal with the effect of military spending on all relevant aspects of the economy, and examine methods for the planned reallocation of resources for civilian purposes. In many countries—developing as well as developed— military budgets are a heavy drain on the funds needed for the solution of serious economic problems. Even in wealthy industrialized countries much remains to be done' to improve the quality of the citizens' lives. A step towards this aim could be universal and comparable reductions in military budgets.
165.	The North-South dialogue has now moved on to substantive talks on the central elements of a new international economic order. Since the sixth and the seventh special sessions of the General Assembly international economic problems have been discussed extensively at the fourth session of UNCTAD and at a number of United Nations conferences. They have most recently been discussed at the Conference on International Economic Co-operation in Paris, where agreement was leached on some issues. At this General Assembly and in our future work within the United Nations system we shall try to give substance to the solutions agreed upon the Conference. I pledge the full co-operation of the Danish Government in these negotiations as well as in the further negotiations on the issues in the North-South dialogue which were not solved in Paris.
166.	Further progress requires constructive attitudes on the part of all concerned. In all countries—developed as well as developing—public understanding and support are essential conditions for change. This implies an awareness of the necessity to take measures and to supply the means required for achieving a new international economic order. It also implies that the developing countries will continue their work towards a more just and equitable society.
167.	A complicating factor is the serious recession and unemployment throughout the developed world. This recession must be overcome, not by protectionist measures as in the past, but by improved international co-operation in the future.
168.	Economic instability can ruin any country's development planning and tends to widen the income gap between nations. Greater stability must therefore be a clear goal in our efforts to bring about a new international economic order.
169.	As a key element of these efforts I see measures to stabilize the commodity markets for the developing countries. In this context I find it of paramount importance to achieve substantial and satisfactory results at the negotiations on the establishment of a common commodity fund.
170.	Reduction of economic vulnerability—not least in the case of developing countries—is also obtainable through diversification of the economic sectors. It is imperative, therefore, that all nations contribute to such a process by the widest possible liberalization of trade and by co-operating in the industrialization process.
171.	As for new fields of co-operation I should like, as Mr. Owen did a short while ago, to refer especially to the proposal made by the Secretary-General in respect of the energy sector. We hope that these ideas among others will be included in the discussions of ways in which global energy problems can be further dealt with.
172.	In our efforts to create a new international economic order, official development assistance will remain a most important factor, especially in the poorest of the developing countries. The aim should be to promote political independence, and growth not as an aim in itself but in order to advance social progress. At the same time all assistance must be offered without political conditions and with full respect for the integrity of the developing countries concerned. It is the main responsibility of the developing countries themselves to generate and plan the development process. At the same time it must be understood that one of the main objectives of the assistance offered to this process is to implement a basic needs strategy.
173.	Regrettably the aid effort of some of the major industrialized countries, in the East as well as in the West, is not commensurate with their economic strength, and they often lag far behind some of the smaller industrialized countries in this respect. We appeal to all developed countries in the East and the West to reach the 0.7 per cent target which is part of the present development strategy. For its part Denmark expects to reach that 0.7 per cent target in 1979.
174.	When the United Nations was founded 32 years ago, it had 50 Members. Today, the membership has almost trebled. The quantitative progress is thus impressive, and it is most gratifying to see that the Organization has been able to develop according to the principle of universality which is so essential to its functioning.
175.	Representatives of all States have come to accept debate in the United Nations as an important instrument of their foreign policy. The influence of a State no longer depends only on the number of battalions it can muster, but also on the strength of its arguments.
176.	The responsibility for safeguarding the security and welfare of our peoples rests upon the Governments of all Member States. Our peoples are entitled to expect effective action of us. As a universal forum the United Nations is unique. Our Governments have here the possibilities of co-operating in living up to these expectations.
 



